STEINERT, C.J., HOLCOMB, GERAGHTY, and BEALS, JJ., dissent.
In this action the plaintiff sought to recover a judgment against defendant on an assigned claim from the Virginia Mason hospital for hospital services furnished to a third party at the request of defendant.
Plaintiff alleged that the Virginia Mason hospital had furnished hospital care and treatment for one Edward Oddson on the written agreement of defendant that it would pay such expenses. *Page 478 
Defendant admitted that its president had made such an agreement in writing, but that there was a limitation of its liability in the sum of sixty-five dollars, and further defendant alleged that it had no authority, under its articles of incorporation, to become a surety for or to guarantee the debts of others.
The case was tried to the court, sitting without a jury. At the close of the trial, the court found that the Virginia Mason hospital had rendered services to Edward Oddson of the value of $361.42; that the services were furnished upon the written guaranty of defendant that it would pay therefor; and that furnishing hospitalization to Edward Oddson by the Virginia Mason hospital upon the written agreement of the defendant that it would be liable, was a sufficient consideration. It also found that the defendant company was a trading or manufacturing company, that its articles of incorporation did not authorize it or its officers to guarantee the debt of another, and that such contract was ultra vires, but concluded that the defendant was estopped from claiming such defense because of the written guaranty given the hospital. Thereafter, judgment was entered against defendant and this appeal follows.
Appellant's assignments of error are in entering judgment for respondent in any sum to exceed sixty-five dollars and in awarding judgment in any sum against appellant.
The facts are not in dispute and are as follows: On March 9, 1932, Edward Oddson, a former employee of appellant company, sought admission to the Virginia Mason hospital at Seattle. Finding it necessary to pay in advance for such services and not having the funds, he talked to R.D. Mackie, president of appellant corporation, over the telephone and was promised financial aid. Thereafter, on March 11, 1932, in response to *Page 479 
a letter written by the hospital, R.D. Mackie wrote the following letter:
"Virginia Mason Hospital,           March 11, 1932. Seattle, Washington.
"Gentlemen:
"Confirming telephone conversation with our office in Seattle.
"We will pay the hospital expense of Edward Oddson while there under the care of Dr. Mason and staff.
"This offer does not include doctors' fees, we understand that Mr. Oddson was able to make his own arrangements for this part of the cost.
                        "Yours very truly, "MACKIE MILL CO. "By R.D. Mackie."
The hospital rendered services to Oddson until May 9, 1932, and charged the value thereof to defendant. At the time Oddson entered the hospital, and when the letter was written, he had nothing to do with defendant corporation as an employee or otherwise. The assignment of the account to respondent and the reasonableness of the charge by the hospital is admitted.
Appellant is a trading and manufacturing corporation engaged in the manufacture of shingles at Markham. There were no minutes made or corporation action taken authorizing the guaranty set forth in the letter. The articles of incorporation did not give appellant the right to carry on business of a surety or to act as a guarantor of the debts of others. Appellant did not receive any benefit from the transaction. There was some testimony introduced by appellant concerning the limitation of the guaranty to sixty-five dollars. This was denied by respondent's witnesses. The trial court found against the contention of appellant in this regard, and with that finding we are in agreement. If appellant is liable at all, it should be charged with *Page 480 
the value of the services rendered to Oddson by the hospital.
We are in agreement with the trial court's finding that the guaranty, written by appellant's president to the Virginia Mason hospital, was not authorized by appellant's articles of incorporation.
[1] The only question to be determined is whether or not appellant was estopped from claiming the contract was ultravires.
The decisions of the courts in this country concerning the right of a corporation to urge the defense of ultra vires, are in hopeless confusion. No two states can be said to be in agreement on this subject.
We have consistently held that the defense of ultra vires is not available to a corporation that has received, directly or indirectly, the benefits of the contract. Tootle v. First Nat.Bank, 6 Wash. 181, 33 P. 345; Wheeler, Osgood  Co. v.Everett Land Co., 14 Wash. 630, 45 P. 316; Pronger v. OldNat. Bank, 20 Wash. 618, 56 P. 391; Spokane v. AmsterdamschTrustees Kantoor, 22 Wash. 172, 60 P. 141; Graton  KnightMfg. Co. v. Redelsheimer, 28 Wash. 370, 68 P. 879; Krisch v.Inter-State Fisheries Co., 39 Wash. 381, 81 P. 855; Spencerv. Alki Point Transportation Co., 53 Wash. 77, 101 P. 509, 132 Am. St. 1058; Creditors Claim  Adjustment Co. v. Northwest Loan Trust Co., 81 Wash. 247, 142 P. 670, Ann. Cas. 1916D, 551, L.R.A. 1917A, 737; Flanagan v. American Minerals Producing Co.,108 Wash. 569, 185 P. 609; Mercy v. Hall  Son, Inc.,177 Wash. 338, 31 P.2d 1009.
In the case of Spencer v. Alki Point Transportation Co.,supra, we held that the defendant corporation in that case could avail itself of the defense of ultra vires where the facts showed that it guaranteed the note of another but did not receive any of the benefits, the court saying: *Page 481 
"There is no evidence that the Alki company derived any power from its charter to engage to pay the debt of another, nor is there any evidence that it had theretofore entered into such engagements. It is also urged that a corporation, having received the benefit of such a contract, will not be heard to urge that it was ultra vires. This rule may be conceded in proper cases. It is unavailing to appellant."
There was cited with approval in that case the following:
"`A corporation has no power to enter into a contract of suretyship or guaranty, or otherwise lend its credit to another, unless the power is expressly conferred by its charter, or unless such a contract is reasonably necessary or is usual in the conduct of its business. Ordinarily the simple act of becoming surety or guarantor for the contract or debt of another person or corporation is not within the implied powers of a corporation.' 7 Am.  Eng. Ency. Law (2d ed.), 788."
The facts in Creditors Claim  Adjustment Co. v. NorthwestLoan  Trust Co., supra, were to the effect that the defendant bank had guaranteed for one of its customers the payment of a certain amount of electrical supplies. At the time of making the guaranty, the bank had taken an interest-bearing note from its customer, thus placing itself in a position to receive a benefit from the interest and from the customer's business with the bank. After holding the guaranteeing bank had an interest in the transaction and could not avail itself of the defense, the opinion goes on to cite much authority holding that the defense of ultra vires could not be available in any case except in those where the contract was illegal or immoral. This latter part of the opinion was not necessary to a decision, as we had already concluded that the bank received a benefit from the transaction. *Page 482 
In United States Fidelity  Guaranty Co. v. Cascade Const.Co., 106 Wash. 478, 180 P. 463, the defendant, a contracting company, whose articles of incorporation did not authorize it to enter into contracts of guaranty, made a contract wherein it indemnified a surety company against loss on a bond given as surety for contractors who were constructing a road; and although it was found that the contracting company received no benefit, either directly or indirectly, we held the defense of ultravires unavailable, basing our conclusion largely upon the authorities cited in the latter part of the opinion in CreditorsClaim  Adjustment Co. v. Northwest Loan  Trust Co., supra.
To summarize, we find the following situation: Spencer v.Alki Point Transportation Co., supra, holding that the defense is available where no benefit was received, and United StatesFidelity  Guaranty Co. v. Cascade Const. Co., supra, holding such defense unavailable in any case except those where the contract was unlawful or immoral. In each of the cases holding the defense not a proper one where the corporation received a benefit, we recognized that the holding would be otherwise if no benefit had accrued to the corporation.
Following these cases, we have that of Mercy v. Hall  Son,Inc., 177 Wash. 338, 31 P.2d 1009, in which we held that, where a corporation guaranteed the debt of a customer, even though such action was beyond the powers of the corporation, the corporation is estopped to set up the defense of ultra vires if such transaction is necessary in order to procure the payment of a debt due it or to protect the corporation from a probable loss. We then distinguished that case from the Spencer case, saying:
"The case of Spencer v. Alki Point Transportation Co.,53 Wash. 77, 101 P. 509, 132 Am. St. 1058, recognizes *Page 483 
the rule here stated, but does not apply it, because it could not be found from the evidence in that case that the corporation had received a benefit."
In Mercy v. Hall  Son, Inc., supra, we did not take into consideration the case of United States Fidelity  Guaranty Co.v. Cascade Const. Co., supra.
We feel that the proper rule to be applied to this case is as is found in 3 Fletcher Cyc. Corp. (1917) 2616:
"If the corporation which has entered into an ultra vires contract has received no benefits from the partial or full performance of the contract by the opposing party, it is not estopped to plead ultra vires."
To adopt a rule that would not allow the ultra vires
defense, would endanger the investments and savings of thousands of large and small investors who either own stock or bonds of a corporation. Such a rule would leave it in the power of managers or officers of large and small corporations to destroy the business of such corporations by making improvident contracts contrary to the business for which they were incorporated.
For the reasons just given, we overrule the case of UnitedStates Fidelity  Guaranty Co. v. Cascade Const. Co., 106 Wash. 478,180 P. 463.
We conclude that the contract of guaranty signed by the present appellant corporation was ultra vires, that such defense was available to appellant, and that appellant was not responsible for such guaranty.
The judgment is reversed, with directions to dismiss.
MAIN, MILLARD, BLAKE, and ROBINSON, JJ., concur.